DETAILED ACTION
Claims 1, 3-17, 20-22, 25-26 and 31-33 are presented for examination.
	Applicant request to participate in the Patent Prosecution Highway (PPH) program and petition under 37 C.F.R. §1.102(a) to make the instant application special, each filed May 5, 2020, and the grant of such request and petition on May 19, 2020 by the Office, is acknowledged.
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US2018/059450, filed November 6, 2018, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/582,045, filed November 6, 2017.

Requirement for Restriction/Election
Applicant’s election of the invention of Group II (claims 1, 3-8, 20-22, 31-33), directed to a pharmaceutical composition comprising copper complexed with a compound of Formula I, a method of forming a copper-containing complex comprising contacting a sample containing copper with a compound of Formula I, and a method of administering to a subject a pharmaceutical composition comprising copper complexed with a compound of Formula I, and the election of (i) methyl (3,7)-3-((4-((pyridine-2-ylmethyl)amino)butyl)amino)-7-hydroxycholan-24-oate (CAS Registry No. 1471172-27-6) as the single disclosed species of compound of Formula I, which is a compound of Applicant’s claimed Formula I in which R is –O-CH3, and has the chemical structure 
    PNG
    media_image1.png
    171
    457
    media_image1.png
    Greyscale
, (ii) an organism as the single disclosed species of sample containing copper, and (iii) protein tyrosine phosphatase 1B (PTP1B) without traverse (MPEP § 818.01(a)).
	Therefore, for the reasons above and those made of record at p.2-8 of the Office Action dated October 30, 2020, the requirement remains proper and is hereby made FINAL.
	Claims 9-17 and 25-26 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 1, 3-8, 20-22 and 31-33 and such claims are herein acted on the merits. 

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed May 5, 2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08 (four pages total), the Examiner has considered the cited references. 

Priority
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/US2018/059450, filed November 6, 2018, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/582,045, filed November 6, 2017. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Accordingly, the effective filing date of claims 1, 3-8, 20-22 and 31-33 is November 6, 2017 (the filing date of the ‘045 provisional application).
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objection to the Claims
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 5-6, 8, 21-22 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, Applicant defines an apparent functional effect of executing the method as defined in claim 4 (i.e., “[t]he method of claim 4, wherein administering said compound reduces a cytotoxic effect of copper”). It is unclear, however, whether claim 5 further limits claim 4, as it fails to introduce any explicit 
In claim 6, Applicant recites “wherein the subject is a human diagnosed with a disorder that is associated with elevated physiological levels of copper”, which renders the claim indefinite because it is unclear if the disorder is caused by elevated physiological levels of copper, or results in elevated physiological levels of copper. Also, Applicant fails to define the relative standard to which the physiological copper level is compared to identify whether such level is “elevated” (or not). The absence of a requisite comparative standard fails to clearly or precisely set forth what copper levels constitute “elevated” levels within the meaning of the claim. Clarification is required. 
In claim 8, Applicant defines an apparent functional effect of executing the method as defined in claim 1 (i.e., “[t]he method of claim 1, comprising inhibiting the catalytic activity of an enzyme by forming the copper-containing complex”). It is unclear, however, whether claim 8 further limits claim 1, as it fails to introduce any further explicit limitation on the active step previously provided for in claim 1 (or any physical or structural limitations to the copper complex of claim 1) that would account for the additional property. Either claim 8 refers to a property inherent to the method of claim 1 (in which case it fails to further limit the scope of parent claim 1), or it seeks to limit the scope of claim 1 only to those embodiments of the method that yield the additional property (in which case the claim is additionally indefinite for failing to clearly set forth the specific conditions or embodiments that yield the recited effect). Clarification is required. 
In claim 21, Applicant defines an apparent functional effect of executing the method as defined in claim 20 (i.e., “[t]he method of claim 20, wherein administering the pharmaceutical composition comprises reducing the subject’s Body Mass Index”). It is unclear, however, whether claim 21 further limits claim 20, as it fails to introduce any explicit active step (or any physical or structural limitations to the administered 
In claim 22, the limitation “enhancing a physiological response to one or more hormones” renders the claim indefinite because Applicant fails to define the degree of “enhancement” that is necessary to satisfy the claim, and/or the nature of the “enhancement” (both in type - e.g., increased hormone levels, inhibition of appetite - and comparative standard against which to measure the enhancement) circumscribed by the claim. Clarification is required. 
In claim 31, the limitation “the compound” lacks sufficient antecedent basis because claim 20, from which claim 31 depends, provides only for the administration of “a pharmaceutical composition comprising copper complexed with a compound of Formula I” – not administration of the compound of Formula I per se. Clarification is required. 
In claim 31, Applicant defines an apparent functional effect of executing the method as defined in claim 20 (i.e., “[t]he method of claim 20, wherein administering the compound comprises inhibiting activity of protein tyrosine phosphatase 1B (PTP1B) in the subject”). It is unclear, however, whether claim 31 further limits claim 20, as it fails to introduce any explicit active step (or any physical or structural limitations to the administered composition) that would account for the additional property. Either claim 31 refers to a property inherent to the method of claim 20 (in which case it fails to further limit the scope of parent claim 20), or it seeks to limit the scope of claim 20 only to those embodiments of the method that yield the additional property (in which case the claim is additionally indefinite for failing to clearly set forth the specific conditions or embodiments that yield the recited effect). Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 
Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 5, 8, 21-22 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As discussed in the §112(b) (pre-AIA  second paragraph) rejections above, claims 5 and 8 do not clearly further limit parent claim 1, and claims 21-22 and 31 do not clearly further limit parent claim 20. This rejection applies to the interpretation of claims 5 and 8 in which they merely identify inherent properties of the method of parent claim 1, or claims 21-22 and 31 in which they merely identify inherent properties of the method of parent claim 20. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLane et al. (U.S. Patent Application Publication No. 2015/0099727 A1; 2015), citing to Tanaka et al. (“Role of Copper Ion in the Pathogenesis of Type 2 Diabetes”, Endocrine Journal, 2009; 56:699-706) as factual evidence.
McLane et al. teaches aminosteroid inhibitors of PTP1B, or a pharmaceutically acceptable salt thereof, which have the chemical structure 
    PNG
    media_image2.png
    149
    179
    media_image2.png
    Greyscale
, wherein R1 is, e.g., -NH(CH2)1-4-NH-R6; R6 is, e.g., -(CH2)0-3-aromatic or –(CH2)0-3-heteroaromatic; R2 is –H or –OH; R3 is, e.g., -OH; R4 is –H or –OH; and R5 is, e.g., 
    PNG
    media_image3.png
    81
    67
    media_image3.png
    Greyscale
(p.1, para.[0010]-p.2, para.[0019]). McLane et al. exemplifies specific embodiments of the PTP1B inhibitors of the disclosed chemical structure, including the compound 
    PNG
    media_image4.png
    148
    364
    media_image4.png
    Greyscale
(Table 1, Compound #2558, p.20). McLane et al. teaches that the disclosed compounds - including those exemplified embodiments of Table 1 - are used in a method for treating PTP1B-related disease in mammals (particularly humans) via administering to a mammal in need thereof a therapeutically effective amount of any one of the disclosed compounds, wherein the disorder to be treated by the administration of such compound is, e.g., obesity in type II diabetes (p.1, para.[0010]; p.3, para.[0039]-[0040]). 
In claim 1, Applicant recites “[a] method of forming a copper-containing complex, comprising contacting a sample containing copper with a compound of Formula I”.

In claim 4, Applicant further defines the step of “contacting a sample containing copper” as “administering said compound [of Formula I] to a subject”.
McLane et al. clearly teaches the administration of any one of the disclosed compounds, of which the compound #2558 is explicitly exemplified, in a therapeutically effective amount for the treatment of a disorder mediated by inhibition of PTP1B in a mammal in need thereof. 
Applicant should note that McLane’s compound #2558 is structurally identical to Applicant’s elected methyl (3,7)-3-((4-((pyridine-2-ylmethyl)amino)butyl)amino)-7-hydroxycholan-24-oate.
The teachings of McLane et al. clearly teach the administration of a compound of Applicant’s instantly claimed Formula I to a subject, which is defined in the claims as the “sample container copper” (see, e.g., claims 1, 3-4). The resultant objective defined in the preamble of “forming a copper-containing complex” must necessarily result from the practice of McLane’s method, as McLane et al. performs an identical active step to Applicant’s claimed method and, therefore, must yield the same effect of “forming a copper-containing complex” as instantly claimed. Applicant should note that products of identical chemical composition cannot have mutually exclusive properties, particularly when used in an identical manner. MPEP §2112.
In claim 5, Applicant further defines the effect of “administering said compound” as a reduction in the “cytotoxic effect of copper”. 
McLane et al. teaches the administration of Applicant’s instantly claimed compound of Formula I, in which R is –OCH3, to a subject (which Applicant defines as the “sample containing copper”), thereby providing for the execution of an active step identical to that recited in parent claim 4, from which claim 5 depends. As claim 5 fails to add any further limitations on the recited active step of the method as previously defined in claim 4, the performance of the same active step in McLane et al. as that of instant claim 4 must necessarily yield the same functional result (in this case, the resultant effect of reducing the cytotoxic effect of copper, as defined in claim 5). This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112. 
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment … is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Similar rationale applies also to Applicant’s claim 8, which recites that the formation of the copper-containing complex inhibits “the catalytic activity of an enzyme”, in which the enzyme is, e.g., PTP1B. As the active step of “contacting a sample containing copper with a compound of Formula I” is already provided for in McLane et al. via the administration of McLane’s exemplified compound #2558 to a mammalian subject, the resultant effect of inhibiting the catalytic activity of PTP1B “by forming the copper-containing complex” must necessarily yield from the practice of McLane’s method. 
In claim 6, Applicant recites “wherein the subject is a human diagnosed with a disorder that is associated with elevated physiological levels of copper”.
The teachings of McLane et al. teach administration of any one of the disclosed aminosteroid compounds, including exemplified compound #2558, to a mammalian subject, for the treatment of PTP1B-related disease, such as obesity in type II diabetes (which necessarily implies the human subject exhibits type II diabetes, as well as obesity). 
Tanaka et al. provides the factual extrinsic evidence necessary to establish that type II diabetes is a disease known to be associated with elevated physiological copper levels (see, e.g., col.1, para.2, 
MPEP §2131.01 states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
Therefore, instant claims 1, 3-6 and 8 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 20-22 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over McLane et al. (U.S. Patent Application Publication No. 2015/0099727 A1; 2015) in view of Wang et al. Chemical Communications, 2010:46:3547-3549).
McLane et al. teaches aminosteroid inhibitors of PTP1B, or a pharmaceutically acceptable salt thereof, which have the chemical structure 
    PNG
    media_image2.png
    149
    179
    media_image2.png
    Greyscale
, wherein R1 is, e.g., -NH(CH2)1-4-NH-R6; R6 is, e.g., -(CH2)0-3-aromatic or –(CH2)0-3-heteroaromatic; R2 is –H or –OH; R3 is, e.g., -OH; R4 is –H or –OH; and R5 is, e.g., 
    PNG
    media_image3.png
    81
    67
    media_image3.png
    Greyscale
(p.1, para.[0010]-p.2, para.[0019]). McLane et al. exemplifies specific embodiments of the PTP1B inhibitors of the disclosed chemical structure, including the compound 
    PNG
    media_image4.png
    148
    364
    media_image4.png
    Greyscale
(Table 1, Compound #2558, p.20). McLane et al. teaches that the disclosed compounds - including those exemplified embodiments of Table 1 - are used in a method for treating PTP1B-related disease in mammals (particularly humans) via administering to a mammal in need thereof a therapeutically effective amount of any one of the disclosed compounds, wherein the disorder to be treated by the administration of such compound is, e.g., obesity in type II diabetes (p.1, para.[0010]; p.3, para.[0039]-[0040]). McLane et al. teaches that the compound is administered in the form of a pharmaceutical composition with one or more pharmaceutically acceptable carriers, such as excipients and auxiliaries that facilitate processing of the compounds into a pharmaceutical preparation (p.3, para.[0038]; p.3, para.[0047]). 

Wang et al. teaches protein tyrosine phosphatases (PTPs) contain a highly active thiolate in the conserved active site motif: HCX5R(S/T), further teaching that copper is expected to have a high affinity for this active site due to its coordination property (col.1, para.2, p.3547). Wang et al. teaches that copper binding may inhibit the phosphatase activities of PTPs and, thus, be cytotoxic (col.1, para.2, p.3547). Wang et al. teaches copper-amino acid complexes, as well as a dinuclear copper complex of an organic compound - bis(diethyl(propane-1,3-diylbis-(azanediyl))bis(phenylmethylene) diphosphonate)dicopper – which each provided potent inhibition of PTP1B to a significantly greater extent than the uncomplexed forms (col.1, para.3, p.3547-col.2, para.1, p.3547). Wang et al. teaches that the potent PTP1B inhibition activity of the copper complexes indicates that such copper complexes interfere with cellular signaling pathways by inhibiting PTPs, proving a new mechanism to explain the cytotoxicity of copper (col.2, para.2, p.3548). Wang et al. teaches that, as PTP1B is overexpressed in many cancer cell lines and is an attractive target for diabetes therapy and cancer therapy, the potent PTP1B inhibition property of copper complexes as described therein may be used to develop copper-based antidiabetic or anticancer agents (col.2, para.2, p.3548). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in complexing McLane’s aminosteroid PTP1B inhibitor compound #2558 with copper because Wang et al. teaches the formation of copper complexes with amino acids and organic molecules for the therapeutic purpose of inhibiting PTP1B. The skilled artisan would have been motivated to form such copper complex with McLane’s PTP1B inhibitor compound #2558 because McLane et al. teaches his aminosteroid compound as an inhibitor of PTP1B (and useful in the treatment of diseases mediated by PTP1B, such as obesity in type II diabetes), and Wang et al. teaches that the formation of copper complexes with amino acids or organic compounds yields potent prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLane’s aminosteroid PTP1B inhibitor compound #2558 by formulating a copper complex thereof to potentiate the PTP1B inhibitory activity of the compound, thereby yielding greater efficacy in the treatment of PTP1B-related disease, such as diabetes or obesity in type II diabetes, as evidenced by Wang’s teachings. 
The ordinarily skilled artisan would have additionally found it prima facie obvious to prepare such aminosteroid PTP1B inhibitor compound #2558 of McLane et al. - as modified by Wang et al. to form a copper complex thereof - into a pharmaceutical composition with one or more pharmaceutically acceptable carriers (e.g., pharmaceutically acceptable excipients or auxiliaries) for administration to a subject in need thereof in view of McLane’s teachings demonstrating the suitability of such aminosteroid compounds in combination with one or more pharmaceutically acceptable carriers or excipients for therapeutic administration to a mammal in need thereof.
In claim 21, Applicant recites “wherein administering the pharmaceutical composition [of copper complexed with a compound of Formula I] comprises reducing the subject’s Body Mass Index”.
In claim 22, Applicant recites “wherein administering the pharmaceutical composition [of copper complexed with a compound of Formula I] comprises enhancing a physiological response to one or more hormones and the one or more hormones are insulin, leptin, or both”.
Applicant’s instant claims 21-22 are directed to intended results of executing the method as defined in claim 20. There are no further positive, proactive steps being performed in either claim 21 or 22, and no further physical and/or structural limitations placed on the composition being administered. Instant claims 21-22, therefore, define effects observed in the subject following the single active step of administration as already provided for in claim 20 to yield these intended results. In view of the fact that McLane et al. in view of Wang et al. address each and every limitation of the method as defined in 
In claim 31, Applicant recites “wherein administering the compound comprises inhibiting activity of [PTP1B] in the subject”. 
As McLane et al. clearly teaches the function of his aminosteroid compounds as effective inhibitors of PTP1B, the resultant effect of inhibiting the activity of PTP1B following administration of such aminosteroid compound must necessarily yield from the cited prior art teachings. 
In the event that Applicant intends to specifically reference administration of the recited copper complex of the aminosteroid compound, the prior art teachings to McLane et al. and Wang et al. clearly support the expected function of such copper complex of McLane’s aminosteroid compound to inhibit PTP1B activity because McLane et al. clearly teaches his aminosteroid compounds as PTP1B inhibitors, and Wang et al. further teaches that copper complexes of organic molecules or amino acids were effective to yield potent PTP1B inhibition over uncomplexed forms thereof.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 1, 3-6, 8, 20-22 and 31-33 is proper.
Claims 9-17 and 25-26 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b).
Claim 7 is objected to for depending from a rejected base claim.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 12, 2021